United States Court of Appeals
                               For the First Circuit

No. 05-2762

    EZRA CHARITABLE TRUST, MIRROR MANAGEMENT, LTD., ROBERT BOVIT,

                                     Plaintiffs, Appellants,

                                                v.

                 TYCO INTERNATIONAL, LTD., EDWARD D. BREEN,
              DAVID J. FITZPATRICK, PRICEWATERHOUSECOOPERS, LLP.,

                                    Defendants, Appellees.



                                           ERRATA

      The opinion of this Court, issued on September 27, 2006, should be amended as follows:

      On page 2, line 6, replace "office" with "officer".